DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 6, the term, “reception means for receiving the pin” is found in the specification [0017]: “a claw that is seated at the free end of the piston rod.” 
In claim 10, the term, “means for detecting a powder-dependent parameter” is found in the specification [0020] as “an integrated safety device” which monitors the forces that occur during the pin actuation by the actuator. The current flow through the electric motor is measured.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “compact construction” in claim 1 is a relative term which renders the claim indefinite. The term “compact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Foust et al. (US 9,815,674) in view of Berkner (“How, Why, and When to apply electric motors to mobile hydraulic systems (2008)”).
As to claim 1, Foust teaches a mobile pin pulling device (Title: “Pin Puller for Crane Connections”) for pulling/inserting pins (Background: “The present invention relates to a pin insertion and pulling device”) for connecting components of a construction machine (crane), wherein the pin pulling device is designed in compact construction (this limitation is rejected above for being indefinite since the metes and bounds of “compact” are not established. As shown in Fig 5, the pin puller device 150 fits within the chord members 132 of a crane), and a linear actuator  drivable to move at least one pin (Col 10 lines 24-25: “Preferably the linear actuator comprises a double acting hydraulic cylinder 170…” See Fig 6.). 
Foust does not teach the pin pulling device has at least one electric drive having a rechargeable battery which able to drive the linear actuator.
However, in the field of mobile hydraulic systems, it was known at the time the invention was effectively filed to provide for an electric motor. See Berkner which teaches in the introduction that internal combustion engines can be replaced with electric motors to provide the motive force for driving a hydraulic system. Berkner suggests an electric system is less expensive when fuel prices are high.
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have swapped the motive of force of the hydraulic linear actuator of Foust with an electric motor as taught by Berkner. Such a person would have been motivated to do so in order to save on fuel costs. See also MPEP § 2143 I G. 
Berkner further teaches that energy to power electric motors is stored in batteries  (page 1, right column and page 4: subheading Batteries.)
As to claim 2, Foust in view of Berkner teaches the mobile pin pulling device in accordance with claim 1, wherein the electromechanical actuator comprises at least one hydraulic or pneumatic cylinder (Foust’s cylinder 170) that is fed with hydraulic/pneumatic energy by at least one pump driven by means of the electric drive (Berkner page 1: “A electro-hydraulic system is simply the integration of an electric motor or servo motor to a hydraulic pump”).
As to claim 3, Foust in view of Berkner teaches the mobile pin pulling device in accordance with claim 1, wherein the electric motor is only operable in one direction of rotation (as described on pages 5 and 6 of Berkner, the motor is useful for running a hydraulic pump. The motor is also useful to be run as a generator when the system runs backward. However, this meets the claimed “operable in one direction of rotation” because only one direction of rotation will operate the pump, while the other direction of rotation will perform a different operation such as charging batteries.).
Berkner does not teach the motor has a rotation at a constant speed.
Rather, Berkner teaches the advantages of a variable speed motor for improvements in efficiency. However, on page 6, Berkner teaches there is “an optimal efficient speed range to run the servo motor / generator” and a graph indicates greater than 90% efficiency near 5000rpm. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have chosen to run the motor of Berkner at a constant speed which maximizes the efficiency of the electric motor, such as near 5000rpm. Such a person would have been motivated to do so, with a reasonable expectation of success, in order to achieve the greatest efficiency  of the motor.
As to claim 4, Foust in view of Berkner teaches the mobile pin pulling device in accordance with claim 3, wherein the direction of movement and/or movement speed of the at least one linear actuator, is controllable by means of a valve or valve arrangement (Berkner teaches “control valves” at page 1 right column, paragraph 2).
As to claim 5, Foust in view of Berkner teaches the mobile pin pulling device in accordance with claim 2, wherein the at least one cylinder is designed as a two-stroke cylinder (the linear actuator 170 of Foust is useful for pushing and pulling).
As to claim 6, Foust in view of Berkner teaches the mobile pin pulling device in accordance with claim 1, wherein the pin pulling device has at least one connection point for fixing to the machine structure (frame support member 60) and that the actuator has a reception means for receiving the pin (Col 10 lines 37-40 “The extending portion of the piston rod 177 is threaded at second end 179 to enable it to screw into a threaded hole in the second end of the first pin 142 and thus connect directly to the first pin.”).
As to claim 7, Foust in view of Berkner teaches the mobile pin pulling device in accordance with claim 6, wherein the connection point is a fork having a pin for hanging the pin pulling device to an open eyelet of the machine structure (as shown for example in Fig 25, the pin useful for hanging the device to an open eyelet of the machine structure is 463, which acts as a guide pin into eyelet 453) and/or is a shoulder for insertion into a groove of the machine structure.
As to claim 8, Foust in view of Berkner teaches the mobile pin pulling device in accordance with claim 6, wherein the reception means is a claw for taking up a reception rod, introduced into the pin (the threaded hole in the shaft 171 is a claw because it attached to the threaded portion of the pin).
As to claim 9, Foust in view of Berkner teaches the mobile pin pulling device in accordance with claim 1, wherein a local control unit is provided at the pin pulling device and/or a communication module is provided for communication with an external remote control (Berknet teaches a controller at Page 1 (right column) and at page 7 (right column)).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Foust in view of Berkner as applied to claim 3 above, and further in view of Byrne et al. (US 5,661,887).
As to claim 10, Foust in view of Berkner teaches the mobile pin pulling device in accordance with claim 3, but does not teach a means for detecting a power-dependent parameter of the electric motor is provided, and an integral safety device is provided that monitors the determined power-dependent parameter or the current value for an exceeding of one or more threshold values.
Rather, Foust and Berkner are each silent with respect to detecting a power-dependent parameter and an integral safety device. 
However, in the field of pneumatic tools it was known at the time the invention was effectively filed to provide for a means of detecting parameters and including integral safety devices. See Byrne which teaches a blind rivet set verification system. Byrne’s pneumatic tool monitors the pressure, which is a power-dependent parameter from the hydraulic-electric motor. See Col 5 lines 31-38 which teaches an integrator circuit 108 monitors the sensed signals. The signals are monitors for “breakload analysis” which indicates whether a fastener has properly been set. The “breakload analysis” depends upon threshold values of the velocity and pressure of the device.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for a means for detecting a power-dependent parameter of the electric motor is provided, and an integral safety device is provided that monitors the determined power-dependent parameter or the current value for an exceeding of one or more threshold values such as the controller of Byrne in the device of Foust in view of Berkner. Such a person would have been motivated to do so, with a reasonable expectation of success, in order to achieve the benefits of Byrne, which is the knowledge that a given fastener has been properly set without having to manually check it.
As to claim 11, Foust in view of Berkner and Byrne teaches the mobile pin pulling device in accordance with claim 10, wherein the safety device generates and emits an alarm signal on an exceeding of a threshold value (Byrne teaches at Col 6 lines 9-14: “f the actual observed characteristics of the set are within predefined acceptable set ranges of the prestored values, a green light 116 on a visual display 118 is illuminated. If on the other hand the actual observed characteristics of the set are outside the prescribed set value ranges, a red light 120 is illuminated.”).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Foust in view of Berker as applied to claim 1 above, and further in view of Ruch (US 2020/0130313).
As to claim 13, Foust in view of Berkner teaches the mobile pin pulling device in accordance with claim 1, but does not teach at least one pressure relief valve is provided. Both Foust and Berkner are silent with respect to pressure relief valves. However, pressure relief valves were well known to be useful on hydraulic cylinders at the time the invention was effectively filed. See Ruch which teaches a pressure tool having integrated sensing. Ruch [0015] teaches: “Due to the monitoring of the state of the pressure-relief valve by the sensor, the electronic control recognizes the state of the pressure-relief valve, for example whether it is closed or opened, and may correspondingly control the pressing tool. In particular, the pressing process, thus, may automatically be carried out completely as the control operates the electric motor until the pressure-relief valve is triggered and then stops the electric motor. In this way, it is ensured that the necessary pressing pressure is achieved, and electric power is saved as the electric motor is only operated as long as it is necessary.”
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided the device of Foust in view of Berkner with a pressure relief valve. Such a person would have been motivated to do so, with a reasonable expectation of success, in order to ensure the cylinder of Foust does not experience overpressure, which described at Ruch [0014].
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner’s best art does not teach or obviate the limitations of dependent claim 12 including all of the limitations of the intervening claims 10, 3, and 1. 
Specifically, Examiner’s best art does not teach having all of the limitations of claims 1, 3, and 10 and also has a safety device that permits remote control but not local control when a parameter exceeds a defined threshold value. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        18 November 2022